        Case 8:16-cv-03187-TDC Document 90 Filed 03/04/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

IVAN POTTS,                                        *
                                   Plaintiff,      *
        v.                                         *
EVODIO C. HENDRIX, et al.,                         *
        Defendants/Cross Defendants,               *
                                                 000              Civil No.: 16-cv-03187-TDC

BALTlMORE POLICE DEPARTMENT, *

        DefendantiCross- Plaintiff,                *
        v.                                         *
EVODIO C. HENDRIX, et al.,                         *
        Defendants/Cross-Defendants.               *

*       *           *     *        *       *       000      *     *                      *            *   *   *

                                                  ORDER

        Upon consideration of the parties' Joint Motion to Modify Schedul-iJ,!g.1(
                                                                                ,der, it is hereby

this   '1"""     day of ~.......                ' 20 l~_:
                                                                                         /
                                                                                             //
                                                                                              "   I
                                                                                                      I
        ORDERED that the aforementioned Joint Motion is GJ.Y\NTED; and it is further
                                                                         /'"',      ~/
        ORDERED th at th e Sch edumg              lIe !S' fI It
                                  rOd. r er ISmo dOfid
                                                                '-....
                                                                           0(' s:
             Task                                                    Deadline
                                                                                 ,,",'

             Motion to Amend the Pleadings for Joinder               May 27,2019

             Of Additional Parties

             Plaintiff's 26(a)(2) Expert Disclosures                 June 13,2019
Case 8:16-cv-03187-TDC Document 90 Filed 03/04/19 Page 2 of 2




 Defendant's 26(a)(2) Expert Disclosures              July 10, 2019

 Rule 26(e)(2) Supplementation of Disclosure          August 1,2019

 Responses

 Completion of Discovery                              August 28,2019

 Requests for Admissions                              September 3, 2019

 Notice of Intent to File a Pretrial Dispositive      September 10,2019

 Motion, see Case Management Order Part II.A




                                              The Honorable Theodore D
                                              United States District Court
                                              District of Maryland




                                          2
